ACCEPTED
                                                                                   04-14-00527-CV
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                               3/2/2015 9:10:33 AM
                                                                                     KEITH HOTTLE
                                                                                            CLERK

                        NO. 04-14-00527-CV
__________________________________________________________________
                                                         FILED IN
                                                  4th COURT OF APPEALS
                IN THE FOURTH COURT OF APPEALS SAN ANTONIO, TEXAS
                       SAN ANTONIO, TEXAS         03/2/2015 9:10:33 AM
__________________________________________________________________
                                                    KEITH E. HOTTLE
                                                          Clerk
                     ANNA MARIA SALINAS SAENZ, ET AL.,
                                Appellants,

                                        v.

                 THORP PETROLEUM CORP., ET AL.,
                             Appellees
__________________________________________________________________

         Appeal from the 229th District Court of Starr County, Texas
             No. DC-04-120, Hon. Ana Lisa Garza, Presiding
__________________________________________________________________

           NOTICE OF CHANGE OF MAILING ADDRESS
__________________________________________________________________

TO THE HONORABLE FOURTH COURT OF APPEALS:

          Please take notice of the following new mailing address for Kennon L.

Wooten and Mark W. Hanna, counsel for Appellee Smith Production Company in

this matter:

          Scott Douglass & McConnico LLP
          Colorado Tower
          303 Colorado Street, Suite 2400
          Austin, TX 78701
          512.495.6300
          512.495.6399 (Facsimile)




1186197
          This address, which became effective on February 23, 2015, is the result of a

move. The move did not affect the email address of Ms. Wooten or Mr. Hanna.



                                   Respectfully submitted,

                                   SCOTT DOUGLASS & MCCONNICO LLP
                                   303 Colorado Street, Suite 2400
                                   Austin, Texas 78701
                                   (512) 495-6300
                                   (512) 495-6399 Fax


                                   By: /s/ Kennon L. Wooten

                                   Mark W. Hanna
                                   State Bar No. 24051764
                                   mhanna@scottdoug.com
                                   Kennon L. Wooten
                                   State Bar No. 24046624
                                   kwooten@scottdoug.com

                                   ATTORNEYS FOR APPELLEE
                                   SMITH PRODUCTION INC.




                                            2
1186197
                             CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the foregoing has been served on all
counsel of record on March 2, 2015, as indicated below:

          Via electronic service
          Roger S. Braugh, Jr.
          SICO, WHITE, HOELSCHER, HARRIS & BRAUGH, LLP
          900 Frost Bank Blaza
          802 N. Carancahua
          Corpus Christi, TX 78470
          rbraugh@swbtrial.com

          David George
          CONNELLY BAKER WOTRING, LLP
          700 JPMorgan Chase Tower
          600 Travis Street
          Houston, TX 77002
          dgeorge@connellybaker.com

          and

          John T. Flood
          Flood & Flood
          802 N. Carancahua, Suite 900
          Corpus Christi, Texas 78401
          john@floodandflood.com
          Attorneys for Appellants Anna Maria Salinas Saenz, et al.


          Via Facsimile: 956-687-6125
          Rolando Cantu
          LAW FIRM OF ROLANDO CANTU, P.C.
          4428 S. McColl
          Edinburg, TX 78539
          Attorney for Alicia Salinas




                                            3
1186197
          Via electronic service
          Jose Luis Flores
          ATTORNEY AT LAW
          1111 W. Nolana
          McAllen, TX 78504
          joe@jlfloreslawfirm.com
          Attorney for Eleodora Salinas Del Real, Dalia
          Salinas and Jose Manuel Flores

          Via electronic service
          J. Joseph Vale
          O.C. Hamilton, Jr.
          ATLAS & HALL, L.L.P.
          P.O. Drawer 3725
          McAllen, TX 78502
          jvale@atlashall.com
          och@atlashall.com
          Attorneys for Luisa M. Ruiz, Norberto Salinas, Fausto Salinas, Rosalinda
          Salinas Balderas, Linda Mandes, Ricardo L. Salinas, Veronica Casas
          Campbell, Elda Salinas Ponce, Cindy Casas Reyna, Thelma Salinas, Elodia
          Salinas, D-FOX, Ltd., and Cynthia M. Villarreal, f/k/a Cindy Casas Reyna

          Via electronic service
          Juan J. Hinojosa
          LAW OFFICES OF JUAN J. HINOJOSA
          612 W. Nolana Loop, Suite 410
          McAllen, TX 78504
          jjhinojosa@bizrgv.rr.com
          Attorney for Arturo Salinas

          Via electronic service
          C. Frank Wood
          Sanchez, Whittington, Zabarte & Wood, L.L.C.
          3505 Boca Chica Blvd., Suite 100
          Brownsville, TX 78521
          fwood@swjz.com
          Attorney for Ruben Garcia, et al.




                                            4
1186197
          Via electronic service
          Daniel Robles
          ATTORNEY AT LAW
          Westoria Building, 1st Floor
          420 S. “F” Street
          Harlingen, Texas 78550
          noemi@dan-robles.com
          Attorney for Oscar Garcia, Jr.

          Via electronic service
          Ricardo L. Salinas
          SALINAS/FLORES
          2011 N. Conway
          Mission, Texas 78572
          rsalinaslaw@yahoo.com
          Attorney for Ricardo Salinas

          Via electronic service
          Rene A. Flores
          THE LAW OFFICE OF RENE A. FLORES
          2724 W. Canton Road
          Edinburg, Texas 78539
          rene.flores@yahoo.com
          Attorney for Alida Salinas Hernandez, Arnaldo Salinas, Alma Salinas
          Munoz, Adelaida Salinas, Aida Salinas Flores, Guadalupe Salinas, Maria
          Ester Salinas Cantu, and Maria del Carmen Zamora



                                           /s/ Kennon L. Wooten
                                           Kennon L. Wooten




                                             5
1186197